y




                                     MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-12-01091-CV

                          THE CITY OF HOUSTON, Appellant

                                            V.
                DOWNSTREAM ENVIRONMENTAL, L.L.C., Appellee

    Appeal from the 295th District Court of Harris County. (Tr. Ct. No. 2011-29293).


TO THE 295TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 12th day of June 2014, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                     This Court today considered a motion for rehearing
              filed by appellant, the City of Houston. We order that the
              motion be denied and that this Court’s former judgment of
              April 3, 2014 be vacated, set aside, and annulled. We further
              order this Court’s opinion of April 3, 2014 withdrawn.

                     This case is a statutory interlocutory appeal from the
              order signed by the trial court on November 28, 2012. After
              submitting the case on the appellate record and the arguments
              properly raised by the parties, the Court holds that there was
              reversible error in the portion of the trial court’s order that
              denied the City of Houston’s plea to the jurisdiction as to
              Downstream Environmental L.L.C.’s contract and negligence
              causes of action as well as its claims for monetary relief based
              on alleged constitutional violations. Accordingly, the Court
              reverses this portion of the trial court’s order and renders
              judgment of dismissal as to these claims.
                      The Court further holds that there was no reversible
              error in the remaining portion of the trial court’s order, which
              denied the City of Houston’s plea to the jurisdiction as to
              Downstream Environmental L.L.C.’s claims for injunctive
              relief based on alleged constitutional violations. Therefore, the
              Court affirms the remaining portions of the trial court’s order.

                     The Court further remands the case to the trial court for
              further proceedings on Downstream Environmental L.L.C.’s
              pending claims for injunctive relief based on alleged
              constitutional violations.

                    The Court orders that the appellant, the City of
              Houston, pay one half of the appellate costs. The Court
              orders that the appellee, Downstream Environmental, L.L.C.,
              pay one half of the appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered June 12, 2014.

              Panel consists of Justices Keyes, Higley, and Massengale.
              Opinion delivered by Justice Massengale.


       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 30, 2015
Date                                              CHRISTOPHER A. PRINE
                                                  CLERK OF THE COURT